*990Three judgments of the Supreme Court, Richmond County, one in each of the first three above-entitled actions, entered March 30, 1972, March 29, 1972 and April 3, 1972, respectively, affirmed, with one bill of costs, jointly to respondents appearing separately in said actions, and jointly against appellants therein. In the fourth above-entitled action, judgment of the Supreme Court, Richmond County, entered April 24, 1972, affirmed, without costs. The refusal of the trial court to charge the jury that the State trooper was a disinterested witness was harmless error. Munder, Acting P. J., Martuscello, Shapiro, Gulotta and Brennan, JJ., concur.